Case: 21-30230     Document: 00516188332          Page: 1    Date Filed: 02/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       February 1, 2022
                                   No. 21-30230                         Lyle W. Cayce
                                                                             Clerk

   Rodney Grant,

                                                             Plaintiff—Appellee,

                                       versus

   James LeBlanc,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:17-CV-2797


   Before Barksdale, Engelhardt, and Oldham, Circuit Judges.

   Per Curiam: ∗
          Underlying this interlocutory appeal is Rodney Grant’s pleading
   guilty in 2016 to an offense committed in 2000. He was sentenced by a
   Louisiana state court to time already served for an offense in 2008, for which
   he was on parole in 2016, after being incarcerated for the 2008 offense from
   2008 to 2015. Rather than being promptly released after receiving the time-


          ∗
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30230       Document: 00516188332         Page: 2   Date Filed: 02/01/2022




                                    No. 21-30230


   served sentence, however, Grant was detained another 27 days. Regarding
   that overdetention, this interlocutory appeal by Louisiana Department of
   Public Safety & Corrections (DPSC) Secretary James LeBlanc from the
   denial of summary judgment concerns, despite several pending claims by
   Grant, only whether the Secretary is entitled to qualified immunity against
   Grant’s federal and state due-process claims. Because Grant fails to show
   the Secretary, in his individual capacity, violated those claimed due-process
   rights by overdetention, he is entitled to such immunity. REVERSED;
   RENDERED; and REMANDED.
                                         I.
            After being arrested in 2000 for simple burglary, Grant was released
   because, as the parties agree, a bill of information was not timely filed. On
   the other hand, his arrest warrant for that offense remained outstanding after
   his release.
            From 2008 to 2015, Grant was incarcerated for committing a burglary
   in 2008 (2008 crime). In 2015, he was released on parole for the remainder
   of his sentence for the 2008 crime.
            While on parole in 2016, Grant’s arrest warrant for the 2000 offense
   was flagged. Because that warrant had remained outstanding after his release
   16 years earlier, he was arrested on 27 June and detained at Orleans Parish
   Prison (OPP).
            Three days after being arrested, he pleaded guilty on 30 June to the
   2000 simple-burglary charge (2000 crime) and was sentenced to one-year’s
   imprisonment, with credit for the time served from 2008 to 2015 for the 2008
   crime.     In the light of this time-served sentence, the judge presiding
   (sentencing judge) spoke with an attorney for the Orleans Parish Sheriff’s
   Office (OPSO) and requested expedited processing for Grant.




                                          2
Case: 21-30230      Document: 00516188332          Page: 3     Date Filed: 02/01/2022




                                    No. 21-30230


          On 7 July, seven days after Grant’s sentencing, DPSC received
   Grant’s pre-class packet, described below, from OPSO, pending Grant’s
   transfer from OPP to a DPSC facility on 12 July. In that regard, Louisiana
   law requires sheriffs having custody of an individual to: prepare certain
   documents concerning that individual; and transmit the documentation to
   DPSC when that individual is transferred to DPSC custody. LA. CODE
   CRIM. PROC. ANN. art. 892.
          Until that documentation is transmitted to DPSC, it has no
   notification of an individual’s being in custody.         DPSC refers to this
   documentation as a “pre-class packet”. Along that line, the above-cited code
   provision requires sheriffs and court clerks to transmit the individual’s
   indictment or bill of information to DPSC. Id.
          Pertinent to this interlocutory appeal, DPSC uses pre-class packets to,
   inter alia, calculate an inmate’s release date. Relevant to Grant’s time-served
   sentence for the 2000 crime, and, when it was imposed, his being on parole
   for the 2008 crime, “Louisiana clearly requires automatic parole revocation
   when a parolee is convicted of a felony in Louisiana”. Pickens v. Butler, 814
   F.2d 237, 240 (5th Cir. 1987) (citing LA. STAT. ANN. § 15:574.10)
   (emphasis omitted). As a result, the parolee is returned to DPSC custody
   and must serve the remainder of his sentence. LA. STAT. ANN. § 15:574.10.
          For this reason, DPSC relies on pre-class packets to determine
   whether an inmate has violated previously-ordered parole. Accordingly, and
   as also relevant here, the Secretary contends:        An inmate’s charging
   document “is crucial for time-calculation and release-clearing purposes,
   because when the criminal conduct [occurred]—not when the offender was
   convicted—can affect parole”.
          Grant’s pre-class packet, received by DPSC on 7 July before Grant’s
   transfer on 12 July from OPP to DPSC custody, did not include his bill of




                                         3
Case: 21-30230      Document: 00516188332          Page: 4      Date Filed: 02/01/2022




                                    No. 21-30230


   information. Although DPSC noted Grant was sentenced to time served for
   the 2000 crime (simple burglary), it was concerned that Grant could have
   violated parole for his 2008 crime by virtue of pleading guilty in June 2016 to
   the 2000 crime. If Grant had violated his parole, he would have remained in
   DPSC custody—not released—to complete the remaining term of his
   sentence for his 2008 crime. Therefore, DPSC placed him on a “parole
   hold” until it could verify his parole-status upon receiving the missing bill of
   information.
          On 15 July, three days after Grant’s transfer to a DPSC facility and 15
   days after receiving the time-served sentence for his 2000 crime, Grant
   remained incarcerated. Grant contends an acquaintance, concerned about
   Grant, contacted the sentencing judge, who in turn called a sheriff and
   warden to inquire about Grant’s release.
          In addition, the sentencing judge held a hearing on 18 July, vacated
   Grant’s sentence for his 2000 crime, and again resentenced him to time
   served for that simple-burglary offense.
          DPSC still failed, however, to release him. The sentencing judge
   subsequently contacted two DPSC employees to inquire about Grant’s
   release. DPSC officials explained: Grant was on a parole hold; and it had not
   received Grant’s bill of information from the court clerk.
          DPSC asked the sentencing judge on 25 July to provide a photo of
   Grant’s bill of information; the judge did so using her cell phone. After
   DPSC received a copy of Grant’s bill of information from the sentencing
   judge, another arrived the next day from the Orleans Parish Clerk of Court.
   On 27 July, 27 days after imposition of Grant’s 30 June original time-served
   sentence for his 2000 crime, he was released from custody after DPSC
   confirmed he had not violated his parole for his 2008 crime.




                                          4
Case: 21-30230      Document: 00516188332             Page: 5   Date Filed: 02/01/2022




                                    No. 21-30230


          Grant filed this action in April 2017 against, inter alia, Secretary
   LeBlanc. Grant claims, inter alia, the Secretary violated: the Fourteenth
   Amendment (due-process claim under 42 U.S.C. § 1983); and Article I,
   Section 2 of the Louisiana Constitution (due process). (Grant filed other
   claims against the Secretary: false imprisonment; negligence; failure to
   intervene;    Monell   supervisory    liability;     respondeat   superior;   and
   indemnification. These claims are not at issue in this interlocutory appeal,
   having either been dismissed or not presented in this appeal, which concerns
   only the Secretary’s having been denied qualified immunity for the federal
   and state due-process claims.)
          Grant filed an amended complaint in June 2017. Approximately two
   weeks later, the Secretary moved to, inter alia, dismiss the federal due-
   process claim, contending qualified immunity applied. In March 2018, the
   district court concluded Grant failed to show the Secretary acted objectively
   unreasonably in the light of clearly-established law; but, rather than awarding
   qualified immunity, granted leave for Grant to submit a Federal Rule of Civil
   Procedure 7(a)(7) reply.
          Instead, Grant filed a second amended complaint that April, claiming,
   inter alia, the Secretary, in his individual capacity, violated Grant’s federal
   and state due-process rights by, as a supervisory official, failing to adopt
   policies, and train subordinates, to prevent overdetention. Two weeks later,
   the Secretary moved to dismiss, inter alia, the federal due-process claims,
   again based on qualified immunity. That August, the court denied the
   motion, ruling Grant pleaded sufficient facts to overcome the Secretary’s
   qualified-immunity defense.
          Following the August 2018 denial of the Secretary’s motion to
   dismiss, the parties engaged in extensive discovery (excluding a six-month
   stay ordered in 2019), with trial set for April 2020. The parties exchanged




                                          5
Case: 21-30230      Document: 00516188332           Page: 6     Date Filed: 02/01/2022




                                     No. 21-30230


   written discovery, took depositions, and filed related motions not relevant
   here.
            In February 2020, Grant and the Secretary filed cross-motions for
   summary judgment. Grant requested such relief on his false-imprisonment
   and Fourteenth Amendment due-process claims; the Secretary, on the
   remaining claims against him. As relevant here, in March 2021, the court
   denied: Grant’s motion; and the Secretary’s motion on the federal and state
   due-process claims, concluding he was not entitled to qualified immunity. As
   a result, several claims remain against the Secretary, including, inter alia,
   Grant’s federal and state due-process claims, and a false-imprisonment
   claim.
                                          II.
            For this interlocutory appeal, the Secretary maintains qualified
   immunity shields him from liability, in his individual capacity, against the
   claims that he violated Grant’s federal and state due-process rights by failing
   to promulgate policy, and train subordinates, to prevent overdetention. (As
   reflected above, other claims, not at issue in this appeal, remain against the
   Secretary.)
            The Secretary contends the court erred in denying him qualified
   immunity because: he did not violate Grant’s due-process rights; and, in the
   alternative, the Secretary’s conduct was not objectively unreasonable in the
   light of clearly-established law. Grant counters, inter alia, that our court lacks
   jurisdiction to consider these challenges.
                                          A.
            The threshold issue is whether our court has jurisdiction under
   28 U.S.C. § 1291 (review of final decisions). In challenging jurisdiction,
   Grant contends this interlocutory appeal: presents only factual disputes,




                                           6
Case: 21-30230        Document: 00516188332        Page: 7   Date Filed: 02/01/2022




                                    No. 21-30230


   including, inter alia, whether the Secretary was aware of a past pattern of
   overdetention; and, therefore, does not constitute an appealable final
   decision.
          It goes without saying that interlocutory appeals “are the exception,
   not the rule”. Johnson v. Jones, 515 U.S. 304, 309 (1995). An interlocutory
   decision is appealable, however, if it “finally determine[s] claims of right
   separable from, and collateral to, rights asserted in the action, too important
   to be denied review and too independent of the cause itself to require that
   appellate consideration be deferred until the whole case is adjudicated”.
   Mitchell v. Forsyth, 472 U.S. 511, 524–25 (1985) (citation omitted). In that
   respect, it is more than well-established that the denial of qualified immunity
   is an immediately appealable collateral order, id. at 530, but, only if the
   challenge “concerns the purely legal question whether the [movant is]
   entitled to qualified immunity on the facts”, Armstrong v. Ashley, 918 F.3d
   419, 421–22 (5th Cir. 2019) (citation omitted).
          Accordingly, it is also more than well-established that this
   “significantly limited” jurisdiction does not include review of mere factual
   disputes. Kinney v. Weaver, 367 F.3d 337, 346–47 (5th Cir. 2004) (en banc).
   On the other hand, our court may “review the materiality of any factual
   disputes, but not their genuineness”. Blake v. Lambert, 921 F.3d 215, 219 (5th
   Cir. 2019) (emphasis in original). In that respect, if defendant’s appeal
   “hinges on . . . factual disputes being resolved in his favor”, it challenges
   genuineness. Winfrey v. Pikett, 872 F.3d 640, 644 (5th Cir. 2017). A fact is
   “material” if it “might affect the outcome of the suit under governing law”.
   Renwick v. PNK Lake Charles, L.L.C., 901 F.3d 605, 611 (5th Cir. 2018)
   (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A
   material-fact dispute “is ‘genuine’ . . . if the evidence is such that a
   reasonable jury could return a verdict for the nonmoving party”. Anderson,
   477 U.S. at 248.



                                          7
Case: 21-30230      Document: 00516188332          Page: 8    Date Filed: 02/01/2022




                                    No. 21-30230


          For the following reasons, the Secretary’s challenges do not rely on
   our resolving factual disputes in his favor. See id. Instead, his interlocutory
   appeal concerns questions of law, over which our court has jurisdiction.
   Wyatt v. Fletcher, 718 F.3d 496, 503 (5th Cir. 2013) (whether, “plaintiff has
   alleged a violation of a [clearly-established] constitutional or statutory
   right”); Jacobs v. W. Feliciana Sheriff’s Dep’t, 228 F.3d 388, 392 (5th Cir.
   2000) (whether, in the light of that clearly-established right, defendant’s
   conduct was objectively unreasonable); Estate of Davis ex rel. McCully v. City
   of N. Richland Hills, 406 F.3d 375, 379 (5th Cir. 2005) (whether supervisor’s
   conduct was objectively unreasonable because he acted deliberately
   indifferent). Although the district court concluded, “there are genuine
   issues of material fact”, this alone, of course, does not deprive our court of
   jurisdiction for our below-discussed de novo review. E.g., Behrens v. Pelletier,
   516 U.S. 299, 312–13 (1996); Cunningham v. Castloo, 983 F.3d 185, 190 (5th
   Cir. 2020).
          “Summary judgment is appropriate when ‘there is no genuine dispute
   as to any material fact and the movant is entitled to judgment as a matter of
   law.’” Bishop v. Arcuri, 674 F.3d 456, 460 (5th Cir. 2012) (quoting Fed. R.
   Civ. P. 56(a)). And, as reflected above, a summary-judgment decision,
   including denial of qualified immunity, is reviewed de novo. E.g., Lytle v.
   Bexar Cnty., 560 F.3d 404, 409 (5th Cir. 2009).
          For such de novo review, we apply the same standard as did the district
   court. E.g., Bishop, 674 F.3d at 460. Accordingly, our court “[is] required to
   view the facts and draw reasonable inferences in the light most favorable to
   the party opposing the summary judgment motion”. Lytle, 560 F.3d at 409
   (quotation omitted). Based on our de novo review of a summary-judgment
   decision denying qualified immunity, if defendant is instead entitled through
   this lens to such immunity, “any disputed fact issues are not material, the
   district court’s denial of summary judgment was improper, and we must



                                          8
Case: 21-30230      Document: 00516188332            Page: 9    Date Filed: 02/01/2022




                                      No. 21-30230


   reverse; otherwise, the disputed factual issues are material and we lack
   jurisdiction over the appeal”. Id.
          Grant’s contention that our court lacks jurisdiction fails. As noted
   above, and discussed further in part II.B., this interlocutory appeal presents
   only legal questions over which our court has jurisdiction. In other words,
   there are no genuine disputes of material fact. And, as also detailed below,
   including, as required, viewing the facts and drawing all reasonable
   inferences in Grant’s favor, the Secretary is entitled to qualified immunity.
   See Cunningham, 983 F.3d at 190 (concluding jurisdiction existed over
   interlocutory appeal challenging summary-judgment denial of qualified
   immunity). Because our court has jurisdiction over this interlocutory appeal,
   we turn to why the Secretary is entitled to qualified immunity.
                                           B.
          As discussed supra, the Secretary’s interlocutory appeal pertains to
   both federal and Louisiana-state due-process claims.            The same legal
   standards governing qualified immunity apply to both claims. Burge v. Par. of
   St. Tammany, 187 F.3d 452, 482 (5th Cir. 1999).
          “Qualified immunity shields government officials from civil damages
   liability unless the official violated a statutory or constitutional right that was
   clearly established at the time of the challenged conduct.” Reichle v. Howards,
   566 U.S. 658, 664 (2012). “When properly applied, it protects all but the
   plainly incompetent or those who knowingly violate the law”. Ashcroft v. al-
   Kidd, 563 U.S. 731, 743 (2011) (quotation omitted).            Therefore, when
   defendant invokes the defense, the burden rests on plaintiff to rebut it. E.g.,
   McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir. 2002) (en banc)
   (per curiam).
          As reflected above, the existence of qualified immunity vel non
   requires considering two questions: whether defendant “violated a statutory




                                           9
Case: 21-30230     Document: 00516188332           Page: 10    Date Filed: 02/01/2022




                                    No. 21-30230


   or constitutional right”, al-Kidd, 563 U.S. at 735; and, whether his “actions
   were objectively unreasonable in [the] light of clearly established law at the
   time of the violation”, Porter v. Epps, 659 F.3d 440, 445 (5th Cir. 2011). As
   noted, Grant must satisfy each prong. In that regard, we have discretion to
   address either prong first. Mayfield v. Currie, 976 F.3d 482, 486 (5th Cir.
   2020) (citing Pearson v. Callahan, 555 U.S. 223, 236 (2009)). Accordingly,
   we consider initially the first prong: whether the Secretary violated Grant’s
   federal and state due-process rights by overdetention.
          Grant, seeking to hold the Secretary individually liable as a
   supervisory official, contends: The Secretary and other DPSC employees
   were aware of a pattern of overdetention within DPSC; employees followed
   the Secretary’s unconstitutional instructions to delay releasing inmates until
   receiving their charging documents (in this instance, Grant’s bill of
   information) from external entities; and, therefore, the Secretary acted
   deliberately indifferent by failing to promulgate policy, or train his employees
   in a manner sufficient, to prevent overdetention.
          The default rule is that supervisory officials are not vicariously liable
   for constitutional violations caused by their subordinates. E.g., Cozzo v.
   Tangipahoa Par. Council-President Gov’t, 279 F.3d 273, 286 (5th Cir. 2002);
   Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (noting in proceedings brought
   under § 1983, “[T]he term ‘supervisory liability’ is a misnomer. Absent
   vicarious liability, each Government official, his or her title notwithstanding,
   is only liable for his or her own misconduct”.). Accordingly, liability attaches
   “only if” defendant-supervisor: “affirmatively participates in the acts that
   cause the constitutional violation”; or “implements unconstitutional policies
   [or fails to train subordinates] that causally result” in the violation. Porter,
   659 F.3d at 446 (citation omitted).




                                         10
Case: 21-30230     Document: 00516188332            Page: 11    Date Filed: 02/01/2022




                                     No. 21-30230


          Grant concedes the Secretary was not involved personally in his
   overdetention. Therefore, for the Secretary to be liable in his individual
   capacity, Grant must demonstrate the Secretary failed to promulgate policy,
   or train his subordinates, to prevent overdetention.
          In that regard, for both failure to promulgate policy and failure to train,
   a showing of deliberate indifference is required, else “de facto respondeat
   superior liability” would result. Id. at 447. “[D]eliberate indifference is a
   stringent standard of fault”. Connick v. Thompson, 563 U.S. 51, 61 (2011)
   (quoting Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 410
   (1997)). It does not amount to mere “inept, erroneous, ineffective, or
   negligent” conduct, but instead “more than negligence or even gross
   negligence”. Estate of Davis, 406 F.3d at 381.
          Deliberate indifference requires plaintiff to show defendant-
   supervisor: “disregarded a known or obvious consequence of his action[s]”.
   Id. (citing Bryan Cnty., 520 U.S. at 410). Accordingly, failure to promulgate
   policy “must amount to an intentional choice, not merely an unintentionally
   negligent oversight”, and “can be deliberately indifferent when it is obvious
   that the likely consequences of not adopting a policy will be a deprivation of
   constitutional rights”. Rhyne v. Henderson Cnty., 973 F.2d 386, 392 (5th Cir.
   1992). Similarly, failure to train is deliberately indifferent when defendant
   has “actual or constructive notice that a particular omission in [the] training
   program causes employees to violate citizens’ constitutional rights and . . .
   nevertheless chooses to retain that program”. Porter, 659 F.3d at 447
   (citation and alterations omitted). For both theories of liability, plaintiff
   ordinarily must show “[a] pattern of similar constitutional violations”,
   because “without notice” of prior constitutional violations, a supervisor
   “can hardly be said” to have acted deliberately indifferent. Id. (citation
   omitted); Jason v. Tanner, 938 F.3d 191, 198 (5th Cir. 2019) (explaining
   “theory of deliberate indifference . . . allow[ing] liability despite no pattern



                                          11
Case: 21-30230      Document: 00516188332            Page: 12    Date Filed: 02/01/2022




                                      No. 21-30230


   or practice of prior violations” impermissible (quoting Connick, 563 U.S. at
   73 (Scalia, J., concurring))).
          For the reasons that follow, Grant fails to rebut the Secretary’s
   asserted entitlement to qualified immunity because, having conceded the
   Secretary was not involved personally in Grant’s overdetention, Grant does
   not show the Secretary acted deliberately indifferent by failing to promulgate
   policy, or train his subordinates, to prevent overdetention. See Estate of
   Davis, 406 F.3d at 382. As reflected above, the crux of Grant’s challenge in
   this regard ultimately rests on the local sheriff’s and clerk’s offices’ failure to
   deliver his bill of information to DPSC in a timely manner. Moreover, in his
   summary-judgment motion, Grant notes generally that Louisiana’s state
   administration contributes to overdetention at DPSC: “It is worth noting
   that nothing about this pattern is outside the State’s capability”. (Emphasis
   added.) This erroneously conflates whether the Secretary, in his role as
   DPSC Secretary, can be held personally liable for Grant’s overdetention
   caused by other entities.
                                           1.
          The Secretary, however, has no authority over entities—including
   local sheriff’s and clerk’s offices—other than DPSC. Grant also concedes
   this point, but insists the Secretary still “influences” them. This is not
   enough to establish supervisory liability under theories of failure to
   promulgate policy and failure to train. Grant also contends DPSC could have
   released him after the sentencing judge notified two DPSC employees about
   Grant’s overdetention. But, as previously noted, the Secretary had no
   personal involvement in the events causing Grant’s overdetention.




                                           12
Case: 21-30230     Document: 00516188332            Page: 13     Date Filed: 02/01/2022




                                     No. 21-30230


                                          2.
          Grant fails to show the Secretary’s personal involvement and
   authority over other entities. He also fails to satisfy deliberate indifference’s
   “stringent standard”. See Connick, 563 U.S. at 61 (citation omitted).
                                          a.
          As for failure to promulgate policy, Grant has not demonstrated the
   Secretary made the “intentional choice” to implement a policy delaying the
   timeframe in which DPSC receives an inmate’s bill of information. Rhyne,
   973 F.2d at 392. Instead, as reflected above, Louisiana law places the onus
   on sheriff’s and clerk’s offices to timely transmit bills of information to
   DPSC. LA. CODE CRIM. PROC. ANN. art. 892. And, as for the claimed
   failure to train, Grant has failed to show the Secretary had “actual or
   constructive notice that a particular omission in [his] training program
   cause[d] . . . employees to violate citizens’ constitutional rights”. Porter, 659
   F.3d at 447 (emphasis added) (citation omitted); see also Jason, 938 F.3d at
   198 (explaining failure to train requires showing supervisor-defendant “was
   on notice that, absent additional specified training, it was ‘highly
   predictable’”    supervisor’s   subordinates     would      continue   to   cause
   constitutional violations).
                                          b.
          Moreover, Grant has not presented the requisite pattern of due-
   process violations similar to the one he asserts: DPSC’s failing to timely
   release an individual, specifically as a result of the Secretary’s failure to
   promulgate policy, or train subordinates, to prevent overdetention due to
   delayed delivery of the charging document. See Jason, 938 F.3d at 198 (noting
   “Connick require[s] that only very similar violations could jointly form a
   pattern”). Again, as reflected above, the delay in receiving Grant’s bill of
   information was caused by external entities—not by the Secretary.




                                          13
Case: 21-30230     Document: 00516188332           Page: 14   Date Filed: 02/01/2022




                                    No. 21-30230


          Along that line, Grant points to items in the summary-judgment
   record relied upon by the district court in concluding the Secretary was
   deliberately indifferent because he had notice of instances of DPSC’s
   overdetention. But, as reflected above, because our review is de novo, we
   necessarily review the summary-judgment record “again or afresh”. United
   States v. Kieffer, 991 F.3d 630, 638 (5th Cir. 2021) (Oldham, J., concurring)
   (emphasis in original).
          Regarding the three items cited by Grant, the district court mainly
   relied upon a 2012 Six Sigma study of DPSC, a 2017 report by the Louisiana
   Legislative auditor, and a grant application DPSC submitted to the federal
   government in 2019, all referencing overdetention within DPSC. The first,
   however, examined DPSC’s internal-release procedures, not policies of
   external offices.   The latter two, as the Secretary notes correctly, are
   insufficient to establish deliberate indifference on the part of the Secretary.
   Both occurred after Grant’s overdetention, and they fail to show, prior to
   Grant’s overdetention, that the Secretary had knowledge of due-process
   violations of the type claimed by Grant. Moreover, the Secretary took steps
   after all three occurred to lower rates of overdetention at DPSC. This
   undercuts Grant’s contention that the Secretary acted deliberately
   indifferent by failing to promulgate policy, or train his subordinates, to
   prevent overdetention due to non-DPSC entities’ failing to include the
   charging document in the pre-class packet. See Estate of Davis, 406 F.3d at
   382.
          In sum, the first qualified-immunity prong is not satisfied. Therefore,
   we need not consider the second (whether the Secretary acted objectively
   unreasonable in the light of clearly-established law).      Accordingly, the
   Secretary is entitled to qualified immunity against Grant’s federal and state
   due-process claims.




                                         14
Case: 21-30230     Document: 00516188332         Page: 15   Date Filed: 02/01/2022




                                  No. 21-30230


                                      III.
          For the foregoing reasons, the denial of qualified immunity for the
   Secretary for Grant’s federal and state due-process claims is REVERSED;
   judgment is RENDERED for the Secretary against those claims; and this
   matter is REMANDED to district court for further proceedings consistent
   with this opinion.




                                       15